[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 May 7, 2009
                               No. 08-14190                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                           D. C. Docket No. 06-00277

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DUSTIN NATHANIEL MILLER,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                 (May 7, 2009)

Before BIRCH, HULL and HILL, Circuit Judges.

PER CURIAM:

     Richard Earl Shields, appointed counsel for Dustin Miller in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Miller’s conviction and sentence

are AFFIRMED.




                                          2